BLUE, Judge.
John M. Roberts, a minor, and his mother Rhonda Y. Drusko (collectively referred to as Roberts), appeal the summary judgment and the cost judgment entered against them in favor of Metropolitan General Hospital, Inc. in this medical malpractice case. *565The eodefendant, Thomas J. Abrunzo, M.D., is not a party to this appeal.
Roberts contends the court should have allowed the late-filing of an affidavit of a medical expert to supplement a previous and timely filed affidavit of another medical expert. The trial court may permit affidavits to be supplemented by further affidavits pursuant to Florida Rule of Civil Procedure 1.510(e). See Stephens v. Dichtenmueller, 216 So.2d 448 (Fla.1968). Under the particular facts of this case we hold the court abused its discretion in refusing to permit the filing of the supplemental affidavit. We reverse and remand to allow the filing of the supplemental affidavit and to reconsider the summary judgment and final judgment for costs.
Reversed and remanded.
SCHOONOVER, A.C.J., and PATTERSON, J., concur.